EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Golden Century Resources Limited (the "Company") on Form 10-Q for the six months ended December 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, David Cheng Lee, certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that: the Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. February 21, 2011 /s/ David Cheng Lee David Cheng Lee President and Treasurer Director (Principal Executive Officer, Principal Financial Officer and Principal Accounting Officer)
